Opinion of the Court

GIERKE, Judge:
A general court-martial at March Air Force Base, California, composed of officer and enlisted members convicted appellant, pursuant to his pleas, of attempted use of lysergic acid diethylamide (LSD), in violation *236of Article 80, Uniform Code of Military Justice, 10 USC § 880. The approved sentence provides for a bad-conduct discharge, confinement for 4 months, and reduction to the lowest enlisted grade. The Court of Criminal Appeals affirmed the findings and sentence in an unpublished opinion.
We granted review of the following issue: WHETHER THE STAFF JUDGE ADVOCATE ERRED, IN VIOLATION OF RCM 1106(f)(7) AND TO THE PREJUDICE OF APPELLANT, BY INCLUDING A NEW MATTER IN THE. ADDENDUM TO THE SJA RECOMMENDATION AND FAILING. TO SERVE APPELLANT WITH THE NEW MATTER IN ORDER FOR HIM TO RESPOND.
The staff judge advocate’s post-trial recommendation (¶ 37a) included the following statements: “The accused has no prior convictions or Article 15s [see 10 USC § 815]. His record indicates excellent duty performance.” After appellant was served with the post-trial recommendation, he submitted a clemency request, supported by 46 letters from two former commanders, several for- • mer supervisors and co-workers, appellant’s wife and children, and several family members and friends of the family.
The Acting SJA submitted an addendum to the recommendation that included the following comment about appellant’s clemency request:
The accused may be a great carpenter, but his crimes and the circumstances of his crimes are not those of the “exceptional NCO” his defense counsel touts him to be. Also in the record, but not admitted at trial, is a letter of reprimand the accused received on 26 June 1987 for use and purchase of marijuana in May and June 1985, as well as a copy of the apparent basis for that reprimand, the accused’s 15 December 1986 confession to multiple uses of marijuana and one use of “speed” while stationed at Gila Bend____
The addendum was not served on appellant or his counsel. Appellant argues that the addendum should have been served on him for comment because it introduced “new matter.” The Government argues, and the court below held, that the reprimand was not “new matter” because it was “between the ‘blue covers’ ” of the record, even though the military judge rejected it as evidence. Unpub. op. at 3; Answer to Final Brief at 5. The Government argues that appellant is chargeable with everything “between the ‘blue covers’ ” of the record, including documents like his letter of reprimand, which are offered in evidence but rejected. Finally, the Government argues that any error in not serving the addendum was harmless. Answer to Final Brief at 7.
RCM 1106(f)(7), Manual for Courts-Martial, United States (1994 ed.), authorizes the SJA to supplement the post-trial recommendation after receiving the comments of defense counsel. Nevertheless, the rule requires: “When new matter is introduced after counsel for the accused has examined the' recommendation, however, counsel for the accused must be served with the new matter and given a further opportunity to comment.” According to the Discussion to this Rule: “‘New matter’ includes discussion of the effect of new decisions on issues in the case, matter from outside the record of trial, and issues not previously discussed.” It does not “include any discussion by the staff judge advocate or legal officer of the correctness of the initial defense comments on the recommendation.”
We hold that discussing appellant’s reprimand was “new matter” for two reasons: First, it was “matter from outside the record of trial.” Not everything “between the ‘blue covers’ ” is part of the record. See United States v. Heirs, 29 MJ 68, 69 (CMA 1989) (reference to accused’s inadmissible statement during plea inquiry was “new matter”). Exhibits that are received in evidence and appellate exhibits are part of the record. On the other hand, “[e]xhibits ... which were marked for and referred to on the record but not received in evidence” must “be attached to the record” but are not part of the record. Compare RCM 1103(b)(2)(D)(v) with RCM 1103(b)(3)(B). To hold otherwise would permit counsel to make clearly inadmissible evidence part of “the *237record” merely by offering it, knowing full well that it would be rejected. Rejected exhibits are attached to the record to facilitate appellate review of any subsequent attack on the ruling rejecting them. Thus, the letter of reprimand was not part of “the record,” even though it was included “between the ‘blue covers.’ ”
Second, the acting SJA’s addendum introduced “issues not previously discussed.” RCM 1106(f)(7), Discussion. In his original recommendation, the SJA noted the absence of previous convictions or nonjudicial punishment under Article 15 and “excellent duty performance,” suggesting that appellant was a first offender. Only after receiving the clemency request did the acting SJA inject the issue of the significance of a 6-year-old letter of reprimand in determining an appropriate sentence.
The essence of post-trial practice is basic fair play — notice and an opportunity to respond. Unnecessary appellate litigation can be avoided if SJAs liberally construe the term “new matter.” SJAs control the process. They can avoid multiple addenda and defense responses by limiting their responses to “a statement of agreement or disagreement with the matter raised by the accused[,]” without reciting additional facts or legal arguments. RCM 1106(d)(4).
A convening authority may consider adverse matters outside the record in deciding whether to grant clemency, if the accused is given an opportunity to be heard regarding those matters. RCM 1107(b)(3)(B)(iii). Because the reprimand was not mentioned in the initial recommendation and the addendum was not served on him, appellant did not have notice that the convening authority would be told about the reprimand. Appellant was deprived of an opportunity to deny, counter, or explain the reprimand or its underlying basis.
We reject the Government’s harmless-error argument. The reprimand was for drug use, the same offense for which appellant was requesting clemency. Under the circumstances, “[w]e will not speculate on what the convening authority would have done if he had been presented with an accurate record." United States v. Jones, 36 MJ 438, 439 (CMA 1993).
The decision of the United States Air Force Court of Criminal Appeals and the action of the convening authority are set aside. The record of trial is returned to the Judge Advocate General of the Air Force for submission to a different convening authority for a new recommendation and action.
Judge SULLIVAN and Senior Judge EVERETT concur.